TOWNSEND, District Judge
(orally). The article in question is oil of mirbane, or nitrobenzole. The board of general appraisers classified it for duty, under paragraph 76 of the act of 1890, at 25 per cent., as a product known as an essential oil, or as a chemical compound. The importers claim that the article should be classified at 20 per cent., under paragraph 19 of said act, as a coal-tar preparation, not a color or dye. The evidence shows that this is a coal-tar preparation in fact, and not a color or dye. It further appeared from the evideuce that it is not generally known commercially as an essen*276tial oil. In view of these facts, the decision of the board of general appraisers is reversed, and the article should be classified for duty under paragraph 19 of said act.